Citation Nr: 1230374	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental injury. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for bilateral eye damage. 

4.  Entitlement to service connection for a psychiatric disability, to include depression. 

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left wrist injury. 

6.  Entitlement to nonservice connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1972. 

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from an April 2006 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2006, a statement of the case was issued in September 2006, and a substantive appeal was received in October 2006.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in conjunction with his claim for benefits, the appellant requested the opportunity to provide testimony before a Veterans Law Judge (VLJ).  This request originated in October 2006.  However, when he requested the hearing, he also informed the VA that he would not be able to attend a hearing in the near future because he was incarcerated.  Nevertheless, the RO scheduled a hearing to take place in June 2009.  In May 2009, the appellant once again informed the RO that he would be unable to attend the hearing; and that he will get out of prison in February 2011. 

The appellant then submitted a September 2009 motion to reschedule his hearing.  The motion was denied in December 2009.  In April 2010, the appellant's representative filed another motion to reschedule the hearing.  Upon further review, a new hearing was scheduled for October 18, 2011, at the Waco RO before a Veterans Law Judge of the Board.  

The record reflects that the appellant did not show up for the hearing.  However, on or about the day that the appellant was scheduled for the hearing, he sent a letter to the RO indicating that he was unable to attend due to transportation restrictions.  As a result of those transportation restrictions, he respectfully requested another opportunity to provide testimony before the Board.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2011).  Examples of good cause include illness of the appellant, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  Additionally, if the appellant fails to appear for his scheduled hearing, the hearing can be rescheduled if the appellant shows good cause and the cause for the failure to appear arose under such circumstances that a timely request for a postponement could not have been submitted prior to the scheduled hearing date.  Id. 

Here, the Board finds that the appellant's lack of transportation (and the depending on other's for that transportation) is good cause to reschedule his hearing and for his failure to request a postponement two weeks before his previously scheduled hearing.  Accordingly, the appellant's request to reschedule his hearing is granted, and the case will be remanded to the RO to schedule the appellant for the next available Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a travel Board hearing in the order that the request was received, and provide the appellant with timely notice of his scheduled hearing.  After a hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The RO should specifically inform the appellant that when a hearing before the Board is scheduled and if the appellant fails to appear for that hearing, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2011).  The appellant is strongly reminded that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, it is incumbent upon the appellant to attend the hearing because, in all likelihood, and unless good cause is given, if the appellant does not show for the next hearing, another hearing will not be scheduled for him, and the Board will proceed with the adjudication of his claim for benefits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


